Sup. Ct. Cal. [Certiorari granted, 429 U. S. 1090.] Motion of the State of California to participate in oral argument as amicus curiae denied. Motion of the Solicitor General for leave to file a brief as amicus curiae granted; motion to participate in oral argument as amicus curiae granted and 15 additional minutes allotted for that purpose. Motions of Pacific Legal Foundation, Chamber of Commerce of the United States, and NAACP Legal Defense & Educational Fund, Inc., to participate in oral argument as amicus curiae denied. Motion of petitioner for additional time for oral argument granted and 15 additional minutes allotted for that purpose; respondent also allotted 15 additional minutes for oral argument.